 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TANNEN SOOJIAN,                                     Case No. 1:16-cv-00254-AWI-SAB-HC

12                   Petitioner,                         ORDER DENYING PETITIONER’S
                                                         REQUEST FOR CERTIFICATE OF
13           v.                                          APPEALABILITY

14   JOE A. LIZARRAGA,                                   (ECF No. 65)

15                   Respondent.

16

17          Petitioner is a state prisoner who proceeded pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2254. On March 19, 2019, the Court denied the petition and

19 declined to issue a certificate of appealability. (ECF No. 62). The following day judgment was
20 entered. (ECF No. 63).

21          On April 19, 2019, the Court received the instant request for a certificate of appealability.

22 (ECF No. 65). In the March 19, 2019 order denying the petition, the Court found “that

23 reasonable jurists would not find the Court’s determination that Petitioner’s federal habeas

24 corpus petition should be denied debatable or wrong, or that the issues presented are deserving of

25 encouragement to proceed further. Petitioner has not made the required substantial showing of

26 the denial of a constitutional right.” (ECF No. 62 at 7–8). Petitioner has failed to demonstrate
27 that a certificate of appealability is warranted. Therefore, the Court will continue to deny issuing

28 a certificate of appealability.


                                                     1
 1             Accordingly, Petitioner’s motion for a certificate of appealability (ECF No. 65) is

 2 DENIED.1

 3
     IT IS SO ORDERED.
 4

 5 Dated: October 7, 2019
                                                           SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     1
         The Court notes that the Federal Rules of Appellate Procedure provide that if the district judge has denied the
28 certificate of appealability, Petitioner may request a circuit judge to issue it. Fed. R. App. P. 22(b)(1).


                                                                 2
